Citation Nr: 1601053	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 1975 to May 1978, in the Navy from June 1978 to June 1980, and in the Air Force Reserves from June 1980 to February 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

Pursuant to the Board's August 2015 remand, the Veteran underwent a VA audiological examination in October 2015.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following an audiological evaluation, the report concluded with diagnoses of bilateral sensorineural hearing loss and tinnitus.  The VA examiner then opined that the Veteran's bilateral sensorineural hearing loss and tinnitus were "less likely as not" caused by or a result of military noise exposure.  In support of this opinion, the VA examiner cited to "the absence of audiometric evidence in this Veteran's cfile that supports a shift in hearing sensitivity during his military service."  The examiner also stated that despite the Veteran's contentions concerning a history of military noise exposure, "review of this Veteran's cfile and audiometric evidence is not supportive of either acoustic trauma or a shift in overall hearing sensitivity during his military service."

Contrary to the rationale provided by the VA examiner, an upward shift in hearing acuity was documented during the Veteran's service in the Navy from June 1978 to June 1980.  Specifically, the authorized audiological evaluation on his June 1978 enlistment examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

On his April 1980 separation examination, the authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
10
10
10
10
15

Thus, there is a documented shift of 5 to 10 decibels at every Hertz level tested in the left ear; and a documented shift of 10 decibels at the 500 and 4000 Hertz levels, and a shift of 5 decibels at the 1000 Hertz level in the right ear.  

Moreover, as noted in the August 2015 remand, the Board finds the Veteran's statements and testimony that he had significant military noise exposure to be competent evidence.  At his February 2012 Board hearing, the Veteran testified his inservice duties while in the Navy included loading weapons onto various aircraft on the flight deck of the U.S.S. Saratoga.  He also testified that he served as a field artillery crewman while in the Army.

Under these circumstances, the Board finds the underlying rationale for the opinions provided by the VA examiner in October 2015 to be based on inaccurate facts and therefore is inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the probative value of the inservice audiometric shift can be debated, a supporting rationale which denies its existence is inadequate.  In similar fashion, the examiner must accept as fact that the Veteran was exposed to significant noise during service.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine whether any current bilateral hearing loss and/or tinnitus are related to his military service.  This examination must be conducted by a new examiner that has not previously rendered an opinion in this matter.

The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

After a review of the entire evidence of record, the examiner must render an opinion as to: 

(a) whether any degree of the Veteran's current bilateral hearing loss is related to his periods of military service, to include as due to inservice noise exposure; and 

(b) whether any degree of the Veteran's current tinnitus is related to the Veteran's period of military service, to include as due to inservice noise exposure.

The Veteran's military occupational specialties, his statements regarding the history of inservice and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, including a comparison of the audiological findings documented on his June 1978 entrance examination and his April 1980 separation examination (which documents an upward audiometric shift at most of the tested Hertz levels), post service audiological evaluations, and any other pertinent clinical findings of record, must be taken into account.  

While free to assign probative value as deemed appropriate, the examiner must not deny the existence of the audiometric shift shown when comparing the his June 1978 entrance examination to his April 1980 separation examination.  Moreover, the examiner must also consider the Veteran's contentions as to his inservice noise exposure as credible.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




